 
Exhibit 10.1
 
HANA BIOSCIENCES, INC.
 
[FORM OF] SECURITIES PURCHASE AGREEMENT
 
 
This Securities Purchase Agreement, dated on and as of the date set forth on the
signature page hereto (this “Agreement”), is made among Hana Biosciences, Inc.,
a Delaware corporation (the “Company”), and the persons listed on Exhibit A (the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 of Regulation D promulgated thereunder, the
Company desires to offer, issue and sell to the Purchasers (the “Offering”), and
the Purchasers, severally and not jointly, desire to purchase units (the
“Units”) from the Company. Each Unit shall consist of (i) (A) one share (each, a
“Share,” and collectively, the “Shares”) of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), or (B) a warrant (the “Series A
Warrants”) to purchase one Series A Warrant Share (as defined below) at an
exercise price of $0.01 per share and such other terms as described in the form
of Series A Warrant attached hereto as Exhibit C-1, and (ii) a seven-year
warrant to purchase one-tenth of a Share or Series A Warrant Share purchased by
the Purchaser (the “Series B Warrants” and together with the Series A Warrants,
the “Warrants”), with an exercise price of 100% of the Market Price per share
not to exceed $0.70, and such other terms as described in the form of Series B
Warrant attached hereto as Exhibit C-2.  The Shares and the Warrants are
collectively referred to herein as the “Securities.”  The Securities shall be
allocated as set forth in Section 1.1 below.  “Market Price” means the last
closing bid price of the Common Stock on the last completed trading day prior to
the entry into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration the
receipt and adequacy of which is hereby acknowledged, the Company and each of
the Purchasers agree as follows:
 
Section 1
Subscription
 
1.1 Authorization.  Subject to the conditions to closing set forth herein, each
Purchaser hereby irrevocably subscribes for and agrees to purchase Securities
for the aggregate purchase price set forth opposite such Purchaser’s name on
Exhibit A attached hereto (the “Subscription Amount”).  The number and type of
Securities to be issued to a Purchaser hereunder shall consist of (i) Shares in
an amount equal to the quotient resulting from (x) the Subscription Amount,
divided by (y) the Offering Price, rounded down to the nearest whole number
(referred to herein as the “Subscription Share Amount”), and if the Purchaser so
elects, limited to 9.99% of the outstanding shares of Common Stock of the
Company after giving effect to the issuance of the Securities at the Closing per
Purchaser (referred to herein as the “Capped Share Amount”), (ii) a Series A
Warrant to purchase such number of shares of Common Stock equal to the
difference of the Subscription Share Amount and the Capped Share Amount
(referred to herein as the “Series A Warrant Shares”), if any, and (iii) a
Series B Warrant to purchase such number of shares of Common Stock to be
determined based on a ratio of one (1) share of Common Stock for every 10
aggregate Subscription Share Amount Shares purchased hereunder, rounded down to
the nearest whole number.  
 
- 1 -

--------------------------------------------------------------------------------


 
1.2 Sale of Securities.  For purposes of this Agreement, the “Offering Price”
shall be $0.30, which shall be the price per Unit to be paid by the
Purchasers.  If applicable to such Purchaser, the Offering Price shall be
reduced by $0.01 per Unit for each Series A Warrant Share issued to such
Purchaser.  The Company shall allocate the Subscription Amount between the
Shares and the Warrants prior to the Closing (as defined below) as set forth on
Exhibit A attached hereto.
 
1.3 Deerfield Subscription.  Notwithstanding anything to the contrary contained
herein, in accordance with the terms of a letter agreement dated September 2,
2009 (the “Deerfield Agreement”) among the Company and Deerfield Private Design
Fund, L.P., Deerfield Special Situations Fund, L.P., Deerfield Special
Situations Fund International Limited and Deerfield Private Design
International, L.P. (collectively, “Deerfield”), Deerfield may purchase
Securities pursuant to this Agreement by utilizing the $3,871,843.77 of “Major
Transaction Warrant Redemption Price” (as such term is defined in the Deerfield
Agreement) in lieu of cash.  Deerfield hereby elects to have the Major
Transaction Warrant Price satisfied by investing such amount in this Offering on
the terms described herein.  The Securities purchased by Deerfield pursuant to
the foregoing election shall be referred to herein as the “Deerfield Warrant
Redemption Securities.”  The parties to this Agreement agree that, except as
otherwise provided herein, Deerfield shall for all purposes be deemed a
Purchaser with respect to the Deerfield Warrant Redemption Securities.
 
Section 2
Closing Date: Delivery
 
2.1 Closing Date.  The closing of the purchase and sale of the Securities
hereunder is expected to occur as set forth below (the “Closing”), and shall be
held at the offices of Fredrikson & Byron, P.A., 200 South Sixth Street, Suite
4000, Minneapolis, Minnesota 55402, at or before 2:00 p.m. Eastern time, on or
before October 9, 2009.   At the Closing, the Company will sell and issue to the
Purchasers, and the Purchasers will purchase from the Company, Securities having
an aggregate Subscription Amount not to exceed $12,700,000 (excluding the
Deerfield Warrant Redemption Securities).
 
2.2 Delivery.  Subject to the terms and conditions of this Agreement, as soon as
practicable after each Closing, but in no event later that five (5) business
days, the Company shall deliver, or cause to be delivered, a certificate or
certificates, registered in the name or names as each Purchaser shall designate,
representing the Shares and Warrants purchased by such Purchaser at such
Closing.
 
2.3 Offering; Terms and Conditions.  Each Purchaser acknowledges and agrees that
the purchase of Shares and Warrants by such Purchaser pursuant to the Offering
is subject to all the terms and conditions set forth in this Agreement.
 
- 2 -

--------------------------------------------------------------------------------


 
Section 3
Representations and Warranties of the Company
 
Except as set forth under the corresponding section of the disclosure schedules
delivered to the Purchasers concurrently herewith (the “Disclosure Schedules”),
which Disclosure Schedules shall be deemed a part hereof, or except as set forth
in the SEC Reports, the Company hereby makes the following representations and
warranties to the Purchaser, which shall survive the Closing and the purchase
and sale of the Securities.
 
3.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business as currently conducted.  The Company is duly qualified to do business
as a foreign corporation and is in good standing in all jurisdictions in which
the character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary, except where the failure to be
so qualified would not have a material adverse effect on the business,
properties, prospects, financial condition or results of operations of the
Company (a “Material Adverse Effect”).  
 
3.2 Capitalization.  The authorized capital stock of the Company consists of
 100,000,000 shares of Common Stock and 10,000,000 shares of preferred stock,
par value $0.001 per share.  As of September 30, 2009, there were 32,583,004
shares of Common Stock and no shares of preferred stock issued and
outstanding.  As of September 30, 2009, the Company had reserved (i)
1,141,390 shares of Common Stock for issuance pursuant to its 2003 Stock Option
Plan, of which 399,664 shares are subject to outstanding, unexercised options as
of such date, (ii) 6,432,404 shares of Common Stock for issuance pursuant to its
2004 Stock Incentive Plan, of which 4,550,661 shares of Common Stock are subject
to outstanding, unexercised options as of such date,  (iii) 421,504 shares of
Common Stock for issuance under its 2006 Employee Stock Purchase Plan (together
with the 2003 Stock Option Plan and the 2004 Stock Incentive Plan, the “Company
Option Plans”), all of which are subject to outstanding, options or rights to
purchase as of such date, and (iv) 1,996,687 shares of Common Stock for issuance
pursuant to other outstanding options and warrants to purchase Common
Stock.  Other than as set forth above or as contemplated in this Agreement,
there are no other options, warrants, calls, rights, commitments or agreements
of any character to which the Company is a party or by which either the Company
is bound or obligating the Company to issue, deliver, sell, repurchase or
redeem, or cause to be issued, delivered, sold, repurchased or redeemed, any
shares of the capital stock of the Company or obligating the Company to grant,
extend or enter into any such option, warrant, call, right, commitment or
agreement.
 
3.3 Issuance; Reservation of Shares.  The issuance of the Shares at the Closing
has been, or at the time of such Closing will be, duly and validly authorized by
all necessary corporate action, and such Shares, when issued and paid for
pursuant to this Agreement, will be validly issued, fully paid and
non-assessable.  The issuance of the Warrants at the Closing has been, or at the
time of such Closing will be, duly and validly authorized by all necessary
corporate action, and the Warrant Shares, when issued upon the due exercise of
such Warrants, will be validly issued, fully paid and non-assessable.  Upon
their delivery in accordance with the terms of this Agreement, the Warrants have
been (or upon delivery will have been) duly executed by the Company and will
constitute a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.  The Company has reserved, and will reserve, at all times that the
Warrants remain outstanding, such number of shares of Common Stock sufficient to
enable the full exercise of the Warrants.
 
- 3 -

--------------------------------------------------------------------------------


 
3.4 Authorization; Enforceability.  The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  All corporate action on the part of the Company, its
directors and stockholders necessary for the authorization, execution, delivery
and performance of this Agreement by the Company, the authorization, sale,
issuance and delivery of the Securities contemplated herein and the performance
of the Company’s obligations hereunder has been taken.  This Agreement has been
duly executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms and subject to laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies, and to
limitations of public policy.  The issuance and sale of the Securities
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any person.  
 
3.5 No Conflict; Governmental and Other Consents.
 
(a) The execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated hereby will not result in the
violation of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or any U.S. or non-U.S. government, regulatory
or administrative authority, agency, instrumentality or commission or any court,
tribunal, judicial or arbitral body or other similar authority (a “Governmental
Authority”) to or by which the Company is bound, or of any provision of the
Certificate of Incorporation or Bylaws of the Company, and will not conflict
with, or result in a breach or violation of, any of the terms or provisions of,
or constitute (with due notice or lapse of time or both) a default under, any
lease, loan agreement, mortgage, security agreement, trust indenture or other
agreement or instrument to which the Company is a party or by which it is bound
or to which any of its properties or assets is subject, nor result in the
creation or imposition of any lien upon any of the properties or assets of the
Company except to the extent that any such violation, conflict or breach would
not be reasonably likely to have a Material Adverse Effect.  No holder of any of
the securities of the Company or any of its Subsidiaries has any rights
(“demand,” “piggyback” or otherwise) to have such securities registered by
reason of the intention to file, filing or effectiveness of a Registration
Statement (as defined in Section 8 hereof).
 
(b) Other than the approval of the Charter Amendment at the Stockholders’
Meeting, no consent, approval, authorization or other order of any governmental
authority or other third-party is required to be obtained by the Company in
connection with the authorization, execution and delivery of this Agreement or
with the authorization, issue and sale of the Securities, except such
post-Closing filings as may be required to be made with the Securities and
Exchange Commission (the “SEC”) and with any state or foreign blue sky or
securities regulatory authority.
 
- 4 -

--------------------------------------------------------------------------------


 
3.6 Litigation.  There are no pending or, to the Company’s knowledge, threatened
legal or governmental proceedings against the Company, which, if adversely
determined, would be reasonably likely to have a Material Adverse Effect on the
Company.  There is no action, suit, proceeding, inquiry or investigation before
or by any court, public board or body (including, without limitation, the SEC)
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any of its Subsidiaries wherein an unfavorable decision, ruling or
finding could adversely affect the validity or enforceability of, or the
authority or ability of the Company to perform its obligations under the
Agreements.
 
3.7 Accuracy of Reports.  All reports required to be filed by the Company within
the two years prior to the date of this Agreement (the “SEC Reports”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), have been
filed with the SEC, complied at the time of filing in all material respects with
the requirements of their respective forms and, except to the extent updated or
superseded by any subsequently filed report, were complete and correct in all
material respects as of the dates at which the information was furnished, and
contained (as of such dates) no untrue statements of a material fact nor omitted
to state any material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
 
3.8 Financial Information.  The Company’s financial statements that appear in
the SEC Reports have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”), except in the case of unaudited
statements, as permitted by Form 10-Q of the SEC or as may be indicated therein
or in the notes thereto, applied on a consistent basis throughout the periods
indicated and such financial statements fairly present in all material respects
the financial condition and results of operations of the Company as of the dates
and for the periods indicated therein.
 
3.9 Accounting Controls.  The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
3.10 Sarbanes-Oxley Act of 2002.  The Company is, and will be, at all times
during the period the Company must maintain effectiveness of the Registration
Statement as provided herein, in compliance, in all material respects, with all
applicable provisions of the Sarbanes-Oxley Act of 2002 and all rules and
regulations promulgated thereunder or implementing the provisions thereof that
are in effect and is taking reasonable steps to ensure that it will be in
compliance with other applicable provisions of the Sarbanes-Oxley Act of 2002
not currently in effect upon the effectiveness of such provisions.
 
3.11 Absence of Certain Changes.  Since the date of the Company’s financial
statements in the latest of the SEC Reports, there has not occurred any
undisclosed event that has caused a Material Adverse Effect or any occurrence,
circumstance or combination thereof that reasonably would be likely to result in
such Material Adverse Effect.
 
- 5 -

--------------------------------------------------------------------------------


 
3.12 Investment Company.  The Company is not an “investment company” within the
meaning of such term under the Investment Company Act of 1940, as amended, and
the rules and regulations of the SEC thereunder.
 
3.13 Subsidiaries.  The Company has no subsidiaries. For the purposes of this
Agreement, “subsidiary” shall mean any company or other entity of which at least
50% of the securities or other ownership interest having ordinary voting power
for the election of directors or other persons performing similar functions are
at the time owned directly or indirectly by the Company or any of its other
subsidiaries.
 
3.14 Indebtedness.  The financial statements in the SEC Reports reflect, to the
extent required, as of the date thereof all outstanding secured and unsecured
Indebtedness (as defined below) of the Company or any subsidiary, or for which
the Company or any subsidiary has commitments.  For purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
(other than trade accounts payable incurred in the ordinary course of business),
(b) all guaranties, endorsements and other contingent obligations in respect of
Indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments due under leases required to be capitalized in accordance
with GAAP.  The Company is not in default with respect to any Indebtedness.
 
3.15 Certain Fees.  Except as set forth on the Disclosure Schedules (including
the fees owed), no brokers’, finders’ or financial advisory fees or commissions
will be payable by the Company with respect to the transactions contemplated by
this Agreement.
 
3.16 Material Agreements.  Except as set forth in the SEC Reports, the Company
is not a party to any written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement, a copy of which would be required
to be filed with the SEC as an exhibit to Form 10-K (each, a “Material
Agreement”).  The Company and each of its subsidiaries has in all material
respects performed all the obligations required to be performed by them to date
under the foregoing agreements, have received no notice of default by the
Company or the subsidiary that is a party thereto, as the case may be, and, to
the Company’s knowledge, are not in default under any Material Agreement now in
effect, the result of which would be reasonably likely to have a Material
Adverse Effect.
 
3.17 Transactions with Affiliates.  Except as set forth in the SEC Reports,
there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing transactions between
(a) the Company or any of its customers or suppliers on the one hand, and (b) on
the other hand, any person who would be covered by Item 404(a) of Regulation S-K
or any company or other entity controlled by such person.
 
3.18 Taxes.  The Company has prepared and filed all federal, state, local,
foreign and other tax returns for income, gross receipts, sales, use and other
taxes and custom duties (“Taxes”) required by law to be filed by it, except for
tax returns, the failure to file which, individually or in the aggregate, do not
and would not have a Material Adverse Effect on the Company. Such filed tax
returns are complete and accurate, except for such omissions and inaccuracies
which, individually or in the aggregate, do not and would not have a Material
Adverse Effect on the Company.  The Company has paid or made provisions for the
payment of all Taxes shown to be due on such tax returns and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company and the subsidiaries for all current Taxes
to which the Company or any subsidiary is subject and which are not currently
due and payable, except for such Taxes which, if unpaid, individually or in the
aggregate, do not and would not have a Material Adverse Effect on the
Company.  None of the federal income tax returns of the Company for the past
five years has been audited by the Internal Revenue Service.  The Company has
not received written notice of any assessments, adjustments or contingent
liability (whether federal, state, local or foreign) in respect of any Taxes
pending or threatened against the Company or any subsidiary for any period
which, if unpaid, would have a Material Adverse Effect on the Company.  
 
- 6 -

--------------------------------------------------------------------------------


 
3.19 Insurance.  The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary in the businesses in which the Company is
engaged.  The Company has no reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without an increase in cost significantly greater than general
increases in cost experienced for similar companies in similar industries with
respect to similar coverage.
 
3.20 Environmental Matters.  Except as disclosed in the SEC Reports, to the
Company’s knowledge, all real property owned, leased or otherwise operated by
the Company is free of contamination from any substance, waste or material
currently identified to be toxic or hazardous pursuant to, within the definition
of a substance which is toxic or hazardous under, or which may result in
liability under, any Environmental Law (as defined below), including, without
limitation, any asbestos, polychlorinated biphenyls, radioactive substance,
methane, volatile hydrocarbons, industrial solvents, oil or petroleum or
chemical liquids or solids, liquid or gaseous products, or any other material or
substance (“Hazardous Substance”) which has caused or would reasonably be
expected to cause or constitute a threat to human health or safety, or an
environmental hazard in violation of Environmental Law or to result in any
environmental liabilities that would be reasonably likely to have a Material
Adverse Effect.  The Company has not caused or suffered to occur any release,
spill, migration, leakage, discharge, disposal, uncontrolled loss, seepage, or
filtration of Hazardous Substances that would reasonably be expected to result
in environmental liabilities that would be reasonably likely to have a Material
Adverse Effect.  The Company has generated, treated, stored and disposed of any
Hazardous Substances in compliance with applicable Environmental Laws, except
for such non-compliances that would not be reasonably likely to have a Material
Adverse Effect.  The Company has obtained, or has applied for, and is in
compliance with and in good standing under all permits required under
Environmental Laws (except for such failures that would not be reasonably likely
to have a Material Adverse Effect) and the Company has no knowledge of any
proceedings to substantially modify or to revoke any such permit.  There are no
investigations, proceedings or litigation pending or, to the Company's
knowledge, threatened against the Company or any of the Company’s facilities
relating to Environmental Laws or Hazardous Substances.  “Environmental Laws”
shall mean all federal, national, state, regional and local laws, statutes,
ordinances and regulations, in each case as amended or supplemented from time to
time, and any judicial or administrative interpretation thereof, including
orders, consent decrees or judgments relating to the regulation and protection
of human health, safety, the environment and natural resources.
 
- 7 -

--------------------------------------------------------------------------------


 
3.21 Intellectual Property Rights and Licenses.  The Company owns or has the
right to use any and all information, know-how, trade secrets, patents,
copyrights, trademarks, trade names, software, formulae, methods, processes and
other intangible properties that are of a such nature and significance to the
business that the failure to own or have the right to use such items would have
a Material Adverse Effect (“Intangible Rights”).  The Company has not received
any notice that it is in conflict with or infringing upon the asserted
intellectual property rights of others in connection with the Intangible Rights,
and, to the Company’s knowledge, neither the use of the Intangible Rights nor
the operation of the Company’s businesses is infringing or has infringed upon
any intellectual property rights of others.  All payments have been duly made
that are necessary to maintain the Intangible Rights in force.  No claims have
been made, and to the Company’s knowledge, no claims are threatened, that
challenge the validity or scope of any material Intangible Right of the
Company.  The Company has taken reasonable steps to obtain and maintain in force
all licenses and other permissions under Intangible Rights of third parties
necessary to conduct their businesses as heretofore conducted by them, and now
being conducted by them, and as expected to be conducted, and the Company is not
or has not been in material breach of any such license or other permission.    
 
3.22 Regulatory Matters.
 
(a) Since January 1, 2009, the Company has not received any written notices or
statements from the United States Food and Drug Administration (the “FDA”),
European Medicines Agency (the “EMEA”) or any other governmental agency, and
otherwise has no knowledge, that any license, approval, permit or authorization
to conduct any clinical trial of any product of the Company has been, will be or
may be suspended, revoked, modified or limited, except as would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.
 
(b) The Company has all franchises, permits, licenses, and any similar
authority, including without limitation all franchises, permits and licenses
required by the FDA or any other federal, state or foreign agencies or bodies
engaged in the regulation of pharmaceuticals or biohazardous materials,
necessary for the conduct of its business as now being conducted by it and as
currently proposed to be conducted as disclosed in the SEC Reports, except where
the failure to do so would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.  The Company is not in
violation of or default under any of such franchises, permits, licenses, or
other similar authority, except where such violation or default would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.
 
(c) In connection with the Company’s product candidates known as Marqibo,
Alocrest, Brakiva and topical menadione (the “Investigational Products”), the
Company has made available to the Lead Investor all (i) approved and pending new
drug applications (including Section 505(b)(2) applications) and abbreviated new
drug applications as of the date hereof and (ii) all pre-clinical and clinical
studies and trials and bioequivalence studies referenced in the Company’s
investigational new drug applications, pending new drug applications (including
Section 505(b)(2) applications) and abbreviated new drug applications previously
or as of the date hereof currently undertaken or sponsored by the Company or any
subsidiary of the Company. The Company has made available to the Lead Investor
true, complete and accurate copies of all material data and reports with respect
to such applications, studies and trials, and all other material information
regarding the quality, efficacy and safety of the Investigational Products.  The
Company has made available to the Lead Investor all material correspondence and
contact information between the Company, the FDA, EMEA and other Governmental
Authorities regarding the Investigational Products, and, to the extent provided
to the Company or any subsidiary of the Company, material correspondence between
the FDA, EMEA and other Governmental Authorities relating thereto, including but
not limited to (1) reports of inspection observations from any governmental
authority related to manufacturing facilities where the Investigational Products
are being manufactured, to the extent such report relates to a product, (2)
establishment inspection reports from any Governmental Authority, to the extent
such report relates to an Investigational Product, (3) any FDA Form 483s
relating to the Investigational Products or any equivalent thereto from any
Governmental Authority in any applicable jurisdiction, (4) any minutes of
meetings between the Company and FDA, EMEA or other governmental authorities
regarding the Investigational Products and (5) any notice, warning letter,
regulatory letter, Section 305 notice, or any other similar communication to the
Company or any of the subsidiaries stating that their businesses were or are in
material violation of any law, clearance, Company Permit, consent, guidance or
guideline, or were or are the subject of any material pending or, to the
knowledge of the Company, threatened Governmental Authority investigation,
proceeding, review or inquiry.
 
- 8 -

--------------------------------------------------------------------------------


 
(d) Except as would not result in a Material Adverse Effect, none of the
Company, any of its subsidiaries or any officers or, to the Company’s knowledge,
employees of the Company or any of its subsidiaries is currently, or has been
convicted of any crime or been debarred pursuant to 21 U.S.C. Section 335a(a) or
21 U.S.C. Section 335a(b) or any similar law or to the Company’s knowledge,
engaged in any conduct for which debarment is mandated by 21 U.S.C. Section
335a(a) or any similar law or authorized by 21 U.S.C. Section 335a(b), or been
charged with or convicted under U.S. law for conduct relating to the development
or approval, or otherwise relating to the regulation of any product that is a
drug under the Generic Drug Enforcement Act of 1992, or any other relevant or
analogous law in any applicable jurisdiction.
 
(e)  None of the Company, any of its subsidiaries or any officers or, to the
Company’s knowledge, employees of the Company or any of its subsidiaries is
currently excluded from participating in the federal health care programs under
Section 1128 of the Social Security Act or any similar law, or otherwise made
ineligible to participate in U.S. federal or state health care programs, or any
other relevant or analogous law in any applicable jurisdictions or, to the
Company’s knowledge, engaged in any conduct for which such person could be
excluded from participating in the federal health care programs under Section
1128 of the Social Security Act or any similar law, or otherwise made ineligible
to participate in U.S. federal or state health care programs, or any other
relevant or analogous law in any applicable jurisdictions. Except as would not
result in a Material Adverse Effect, none of the Company, any of its
subsidiaries or any officers or, to the Company’s knowledge, employees of the
Company or any of its subsidiaries is currently, or has violated or caused a
violation of any federal or state health care fraud and abuse or false claims
statute or regulation, including, without limitation, the Medicare/Medicaid
Anti-kickback provisions of the Social Security Act, 42 U.S.C. § 1320a-7b(b),
and the relevant regulations in 42 C.F.R. Part 1001, or any other relevant or
analogous law in any applicable jurisdictions. Except as would not result in a
Material Adverse Effect, neither the Company nor any subsidiary, nor any
officer, nor, to the Company’s knowledge, employee or agent acting on behalf of
the Company or any subsidiary, has, unless corrected in a subsequent statement,
act or disclosure made prior to the date hereof, made an untrue statement of a
material fact or fraudulent statement to the FDA or any other Governmental
Authority, failed to disclose a material fact required to be disclosed to the
FDA or any other Governmental Authority, or committed an act, made a statement,
or failed to make a statement that, at the time such disclosure was made, would
reasonably be expected to violate the FDA policy respecting “Fraud, Untrue
Statements of Material Fact, Bribery, and Illegal Gratuities,” set forth in 56
Fed Reg. 46191 (September 10, 1991) or any similar policy or other relevant or
analogous law in any applicable jurisdiction. Except as would not result in a
Material Adverse Effect, none of the Company, any of its subsidiaries or any
officers or, to the Company’s knowledge, employees of the Company or any of its
subsidiaries has provided any false or fraudulent information to the Centers for
Medicare & Medicaid Services, any of its contractors, or Part D prescription
drug plans, for any purpose, including, but not limited to, coverage of any of
its products or the setting of any reimbursement rates. Except as would not
result in a Material Adverse Effect, none of the Company, any of its
subsidiaries or any officers or, to the Company’s knowledge, employees of the
Company or any of its subsidiaries has provided any false or fraudulent
information to any compendia that are used by any Federal healthcare program to
establish coverage or payment for any of the Company’s products. Except as would
not result in a Material Adverse Effect, none of the Company, any of its
subsidiaries or any officers or, to the Company’s knowledge, employees of the
Company or any of its subsidiaries has furnished any false or fraudulent
reimbursement advice to any actual or potential customer, or has indicated how
any actual or potential customer could profit from seeking reimbursement for any
of the Company’s products. Except as would not result in a Material Adverse
Effect, each of the Company, its subsidiaries’ officers and, to the Company’s
knowledge, employees of the Company or any of its subsidiaries, are all in
material compliance with the PhRMA Code on Interactions with Healthcare
Professionals.
 
- 9 -

--------------------------------------------------------------------------------


 
(f) Except as would not result in a Material Adverse Effect, none of the
Investigational Products manufactured, tested, distributed, held and/or marketed
by the Company or any of its subsidiaries has been recalled, withdrawn,
suspended or discontinued (whether voluntarily or otherwise) since the date such
product was acquired by the Company or one of its subsidiaries. Except as would
not result in a Material Adverse Effect, no proceedings (whether completed or
pending) seeking the recall, withdrawal, suspension or seizure of any such
product or pre-market approvals or marketing authorizations of any such product
are pending, or to the knowledge of the Company, threatened, against the Company
or any of its subsidiaries, nor have any such proceedings been pending at any
time since the date such product was acquired by the Company or one of its
subsidiaries. The Company has provided or made available to the Lead Investor
all material current U.S. annual periodic reports and all information about
adverse drug experiences obtained or otherwise received by the Company, in each
case since December 31, 2006, from any source, in the United States or outside
the United States, including information derived from clinical investigations
prior to any market authorization approvals, commercial marketing experience,
postmarketing clinical investigations, postmarketing
epidemiological/surveillance studies, reports in the scientific literature, and
unpublished scientific papers, relating to any product or, to the Company’s
knowledge, Investigational Product manufactured, tested, distributed, held
and/or marketed by the Company, any of its subsidiaries in the possession of the
Company or any of its subsidiaries, except for any adverse drug experiences or
reports which would not result in a Material Adverse Effect.
 
3.23 Labor, Employment and Benefit Matters.  
 
(a) There are no existing, or to the best of the Company’s knowledge, threatened
strikes or other labor disputes against the Company that would be reasonably
likely to have a Material Adverse Effect.  Except as set forth in the SEC
Reports, there is no organizing activity involving employees of the Company
pending or, to the Company’s or its subsidiaries’ knowledge, threatened by any
labor union or group of employees.  There are no representation proceedings
pending or, to the Company’s knowledge, threatened with the National Labor
Relations Board, and no labor organization or group of employees of the Company
or its subsidiaries has made a pending demand for recognition.
 
(b) Except as set forth in the SEC Reports, the Company is not, or during the
five years preceding the date of this Agreement was not, a party to any labor or
collective bargaining agreement and there are no labor or collective bargaining
agreements which pertain to employees of the Company.
 
(c) Each employee benefit plan is in compliance with all applicable law, except
for such noncompliance that would not be reasonably likely to have a Material
Adverse Effect.
 
(d) The Company does not have any liabilities, contingent or otherwise,
including without limitation, liabilities for retiree health, retiree life,
severance or retirement benefits, which are not fully reflected, to the extent
required by GAAP, on the Balance Sheet or fully funded.  The term “liabilities”
used in the preceding sentence shall be calculated in accordance with reasonable
actuarial assumptions.
 
(e) The Company has not (i) terminated any “employee pension benefit plan” as
defined in Section 3(2) of ERISA (as defined below) under circumstances that
present a material risk of the Company or any of its subsidiaries incurring any
liability or obligation that would be reasonably likely to have a Material
Adverse Effect, or (ii) incurred or expects to incur any outstanding liability
under Title IV of the Employee Retirement Income Security Act of 1974, as
amended and all rules and regulations promulgated thereunder (“ERISA”).
 
3.24 Compliance with Law.  The Company is in compliance in all material respects
with all applicable laws, except for such noncompliance that would not
reasonably be likely to have a Material Adverse Effect.  The Company has not
received any notice of, nor does the Company have any knowledge of, any
violation (or of any investigation, inspection, audit or other proceeding by any
governmental entity involving allegations of any violation) of any applicable
law involving or related to the Company which has not been dismissed or
otherwise disposed of that would be reasonably likely to have a Material Adverse
Effect.  The Company has not received notice or otherwise has any knowledge that
the Company is charged with, threatened with or under investigation with respect
to, any violation of any applicable law that would reasonably be likely to have
a Material Adverse Effect.  Neither the Company nor any of its subsidiaries nor
any employee or agent of the Company or any subsidiary has made any contribution
or other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law.  The Company and its directors,
officers, employees and agents have complied in all material respects with the
Foreign Corrupt Practices Act of 1977, as amended, and any related rules and
regulations.
 
- 10 -

--------------------------------------------------------------------------------


 
3.25 Ownership of Property.  Except as set forth in the Company’s financial
statements included in the SEC Reports, the Company and has (i) good and
marketable fee simple title to its owned real property, if any, free and clear
of all liens, except for liens which do not individually or in the aggregate
have a Material Adverse Effect; (ii) a valid leasehold interest in all leased
real property, and each of such leases is valid and enforceable in accordance
with its terms (subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy) and is in full force and effect, and (iii) good title to, or
valid leasehold interests in, all of its other properties and assets free and
clear of all liens, except for liens disclosed in the SEC Reports or which
otherwise do not individually or in the aggregate have a Material Adverse
Effect.  
 
3.26 No Integrated Offering.  Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 4 hereof, neither the
Company, nor any of its affiliates or other person acting on the Company’s
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security under circumstances that would cause
the Offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act, when integration would cause the
Offering not to be exempt from the requirements of Section 5 of the Securities
Act.
 
3.27 General Solicitation.  Neither the Company nor, to its knowledge, any
person acting on behalf of the Company, has offered or sold any of the
Securities by any form of “general solicitation” within the meaning of Rule 502
under the Securities Act.  To the knowledge of the Company, no person acting on
its behalf has offered the Securities for sale other than to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.
 
3.28 No Manipulation of Stock.  The Company has not taken and will not, in
violation of applicable law, take, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the
Securities.
 
3.29 No Registration.  Assuming the accuracy of the representations and
warranties made by, and compliance with the covenants of, the Purchasers in
Section 4 hereof, no registration of the Securities under the Securities Act is
required in connection with the offer and sale of the Securities by the Company
to the Purchasers as contemplated by this Agreement.
 
3.30 Form D.  The Company agrees to file one or more Forms D with respect to the
Securities on a timely basis as required under Regulation D under the Securities
Act to claim the exemption provided by Rule 506 of Regulation D and to provide a
copy thereof to the Purchasers and their counsel promptly after such filing.
 
- 11 -

--------------------------------------------------------------------------------


 
3.31 Certain Future Financings and Related Actions.  The Company will not sell,
offer to sell, solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the Securities Act) that is or could be integrated
with the sale of the Securities in a manner that would require the registration
of the Securities under the Securities Act.
 
3.32 Disclosure.  The Company understands and confirms that each of the
Purchasers will rely on the foregoing representations in effecting transactions
in securities of the Company.  All disclosure provided by the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby furnished by or on the behalf of the Company are true and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  To the Company’s knowledge, no material event or circumstance has
occurred or information exists with respect to the Company or its business,
properties, operations or financial conditions, which, under applicable law,
rule or regulation, requires public disclosure or announcement by the Company
but which has not been so publicly announced or disclosed.
 
3.33 Nonpublic Information.  The Company understands and confirms that the
Purchaser will rely on the representations and covenants set forth in this
section in effecting its offering of securities of the Company hereunder.  To
the Company’s knowledge, the Company has not provided to any Purchaser any
information that the Company believes constitutes material, non-public
information, other than information relating to the fact that the Company was
considering and engaged in the transactions contemplated by this Agreement and
the terms of transactions which shall be set forth therein.
 
Section 4
Representations and Warranties of the Purchasers
 
Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company, and agrees with the Company as follows:
 
(a) The Purchaser has carefully read this Agreement and the form of Warrant
attached hereto as Exhibit C (collectively the “Offering Documents”), and is
familiar with and understands the terms of the Offering.  Specifically, and
without limiting in any way the foregoing representation, the Purchaser has
carefully read and considered the SEC Reports, including, without limitation,
the Company’s (a) Annual Report on Form 10-K for the fiscal year ended December
31, 2008 (the “2008 Form 10-K”), including, without limitation, the financial
statements included therein and the sections therein entitled “Item 1.
Business,” “Item 1A Risk Factors” (which immediately follows “Item 1.
Business”), and “Item 7. Management’s Discussion and Analysis of Financial
Condition and Results of Operations,” and (b) Quarterly Report on Form 10-Q for
the quarter ended June 30, 2009, including, without limitation, the subsections
of such Form 10-Q entitled “Item 1. Financial Statements,” and “Item 2.
Management’s Discussion and Analysis of Financial Condition and Results of
Operations.”  The Purchaser fully understands all of the risks related to the
purchase of the Securities.  The Purchaser has carefully considered and has
discussed with the Purchaser’s professional legal, tax, accounting and financial
advisors, to the extent the Purchaser has deemed necessary, the suitability of
an investment in the Securities for the Purchaser’s particular tax and financial
situation and has determined that the Securities being subscribed for by the
Purchaser are a suitable investment for the Purchaser.  The Purchaser recognizes
that an investment in the Securities involves substantial risks, including the
possible loss of the entire amount of such investment. The Purchaser further
recognizes that the Company has broad discretion concerning the use and
application of the proceeds from the Offering.
 
- 12 -

--------------------------------------------------------------------------------


 
(b) The Purchaser acknowledges that (i) the Purchaser has had the opportunity to
request copies of any documents, records, and books pertaining to this
investment and (ii) any such documents, records and books that the Purchaser
requested have been made available for inspection by the Purchaser, the
Purchaser’s attorney, accountant or advisor(s).
 
(c) The Purchaser and the Purchaser’s advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from representatives of the
Company or persons acting on behalf of the Company concerning the Offering and
all such questions have been answered to the full satisfaction of the Purchaser.
 
(d) The Purchaser is not subscribing for Securities as a result of or subsequent
to any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar, meeting or conference whose attendees have been
invited by any general solicitation or general advertising.
 
(e) If the Purchaser is a natural person, the Purchaser has reached the age of
majority in the state in which the Purchaser resides.  Each Purchaser has
adequate means of providing for the Purchaser’s current financial needs and
contingencies, is able to bear the substantial economic risks of an investment
in the Securities for an indefinite period of time, has no need for liquidity in
such investment and can afford a complete loss of such investment.
 
(f) The Purchaser has sufficient knowledge and experience in financial, tax and
business matters to enable the Purchaser to utilize the information made
available to the Purchaser in connection with the Offering, to evaluate the
merits and risks of an investment in the Securities and to make an informed
investment decision with respect to an investment in the Securities on the terms
described in the Offering Documents.
 
(g) The Purchaser will not sell or otherwise transfer the Securities without
registration under the Securities Act and applicable state securities laws or an
applicable exemption therefrom.  The Purchaser acknowledges that neither the
offer nor sale of the Securities has been registered under the Securities Act or
under the securities laws of any state.  The Purchaser represents and warrants
that the Purchaser is acquiring the Securities for the Purchaser’s own account,
for investment and not with a view toward resale or distribution within the
meaning of the Securities Act.  The Purchaser has not offered or sold the
Securities being acquired nor does the Purchaser have any present intention of
selling, distributing or otherwise disposing of such Securities either currently
or after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstances in
violation of the Securities Act.  The Purchaser is aware that (i) the Securities
are not currently eligible for sale in reliance upon Rule 144 promulgated under
the Securities Act and (ii) the Company has no obligation to register the
Securities subscribed for hereunder, except as provided in Section 8 hereof. By
making these representations herein, Purchaser is not making any representation
or agreement to hold the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an available exemption to the
registration requirements of the Securities Act.
 
- 13 -

--------------------------------------------------------------------------------


 
(h) If this Agreement is executed and delivered on behalf of a partnership,
corporation, trust, estate or other entity:  (i) such partnership, corporation,
trust, estate or other entity has the full legal right and power and all
authority and approval required (a) to execute and deliver this Agreement and
all other instruments executed and delivered by or on behalf of such
partnership, corporation, trust, estate or other entity in connection with the
purchase of its Securities, and (b) to purchase and hold such Securities; (ii)
the signature of the party signing on behalf of such partnership, corporation,
trust, estate or other entity is binding upon such partnership, corporation,
trust, estate or other entity; and (iii) such partnership, corporation, trust or
other entity has not been formed for the specific purpose of acquiring such
Securities, unless each beneficial owner of such entity is qualified as an
accredited investor within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act and has submitted information to the
Company substantiating such individual qualification.
 
(i) If the Purchaser is a retirement plan or is investing on behalf of a
retirement plan, the Purchaser acknowledges that an investment in the Securities
poses additional risks, including the inability to use losses generated by an
investment in the Securities to offset taxable income.
 
(j) The information contained in the purchaser questionnaire in the form of
Exhibit D attached hereto (the “Purchaser Questionnaire”) delivered by the
Purchaser in connection with this Agreement is complete and accurate in all
respects as of the date of this Agreement and will be correct as of the
effective date of the Registration Statement; provided, that the Purchaser shall
be entitled to update such information by providing written notice thereof to
the Company, and the Purchaser is an “accredited investor” as defined in Rule
501 of Regulation D under the Securities Act on the basis indicated
therein.  The Purchaser shall indemnify and hold harmless the Company, and each
officer, director or control person thereof, who is or may be a party or is or
may be threatened to be made a party to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of or arising from any actual or alleged
misrepresentation or misstatement of facts or omission to represent or state
facts made or alleged to have been made by the Purchaser to the Company or
omitted or alleged to have been omitted by the Purchaser, concerning the
Purchaser or the Purchaser’s authority to invest or financial position in
connection with the Offering, including, without limitation, any such
misrepresentation, misstatement or omission contained in the Agreement or any
other document submitted by the Purchaser, against losses, liabilities and
expenses for which the Company or any officer, director or control person has
not otherwise been reimbursed (including attorney’s fees, judgments, fines and
amounts paid in settlement) actually and reasonably incurred by the Company or
such officer, director or control person in connection with such action, suit or
proceeding.  For the avoidance of doubt, such indemnification shall be the
several, and not joint, obligation of each Purchaser with respect to its own
action or inaction as provided above.
 
- 14 -

--------------------------------------------------------------------------------


 
(k) The information contained in the selling stockholder questionnaire in the
form of Exhibit E attached hereto (the “Selling Stockholder Questionnaire”)
delivered by the Purchaser in connection with this Agreement is complete and
accurate in all respects as of the date of this Agreement and will be correct as
of the effective date of the Registration Statement; provided, that the
Purchaser shall be entitled to update such information by providing written
notice thereof to the Company.
 
(l) The Purchaser acknowledges that the Company will have the authority to issue
shares of Common Stock, in excess of those being issued in connection with the
Offering, and that the Company may issue additional shares of Common Stock from
time to time.  The issuance of additional shares of Common Stock may cause
dilution of the existing shares of Common Stock and a decrease in the market
price of such existing shares.
 
Section 5
Conditions to Closing of Purchasers
 
Each Purchaser’s obligation to purchase the Securities at the Closing is, at the
option of such Purchaser, subject to the fulfillment or waiver as of the Closing
Date of the following conditions:
 
5.1 Representations and Warranties.  The representations and warranties made by
the Company in Section 3 hereof shall be true and correct in all material
respects when made (other than those qualified as to materiality, which shall be
true and correct when made), and shall be true and correct in all material
respects on the Closing Date (other than those qualified as to materiality,
which shall be true and correct on the Closing Date) with the same force and
effect as if they had been made on and as of said date.
 
5.2 Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.
 
5.3 Blue Sky.  The Company shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state or foreign or other jurisdiction for the offer and sale of the Securities.
 
5.4 Legal Opinions.  The Purchasers shall have received a legal opinion of
counsel to the Company, with respect to the matters set forth on Exhibit B
attached hereto.
 
5.5 Market Listing.  The Common Stock shall be eligible for quotation on the OTC
Bulletin Board.
 
5.6 Absence of Litigation.  No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.
 
5.7 No Governmental Prohibition.  The sale of Securities by the Company shall
not be prohibited by any law or governmental order or regulation.
 
- 15 -

--------------------------------------------------------------------------------


 
5.8 No Material Adverse Change.  There shall have not occurred a Material
Adverse Effect (as defined above).
 
5.9 Officer’s Certificate.  The Company shall deliver to the Purchasers at the
Closing a certificate of its Chief Executive Officer or Chief Financial Officer,
dated as of such Closing Date, certifying to the fulfillment of the conditions
specified in Sections 5.1, 5.2, 5.6, 5.7,  5.8 and 5.9.
 
Section 6
Conditions to Closing of Company
 
The Company’s obligation to sell and issue the Securities at the Closing is, at
the option of the Company, subject to the fulfillment or waiver as of the
Closing Date of the following conditions:
 
6.1 Representations and Warranties.  The representations made by the Purchasers
in Section 4 hereof shall be true and correct in all material respects when
made, and shall be true and correct in all material respects on the Closing Date
with the same force and effect as if they had been made on and as of such date.
 
6.2 Covenants.  All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.
 
6.3 Blue Sky.  The Company shall have obtained all necessary blue sky law
permits and qualifications, or secured exemptions therefrom, required by any
state for the offer and sale of the Securities and the shares of Common Stock
issuable upon exercise of the Warrants.
 
6.4 Absence of Litigation.  No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.
 
6.5 No Governmental Prohibition.  The sale of Securities by the Company shall
not be prohibited by any law or governmental order or regulation.
 
6.6 Payment of Purchase Price.  Except as otherwise contemplated by this
Agreement, each Purchaser (other than Deerfield with respect to its subscription
for the Deerfield Warrant Redemption Securities) shall deposit the amount of
readily available funds equal to such Purchaser’s Subscription Amount in the
escrow account described on Schedule A hereto or, if directed by the Company,
remit such funds to an account of the Company, by wire transfer of immediately
available funds pursuant to the instructions to be delivered by the Company
prior to the Closing.
 
6.7 Voting Agreement.  The Purchaser shall have executed and delivered the
Voting Agreement (as defined in Section 7(h)).
 
- 16 -

--------------------------------------------------------------------------------


 
Section 7
Understandings
 
Each of the Purchasers understands, acknowledges and agrees with the Company as
follows:
 
(a) The execution of this Agreement by the Purchaser or solicitation of the
investment contemplated hereby shall create no obligation on the part of the
Company to accept any subscription or complete the Offering.  If the Company
accepts a subscription for Securities made by a Purchaser, it shall countersign
this Agreement within one business day of its submission by Purchaser.
 
(b) No federal or state agency or authority has made any finding or
determination as to the accuracy or adequacy of the Offering Documents or as to
the fairness of the terms of the Offering nor any recommendation or endorsement
of the Securities.  Any representation to the contrary is a criminal
offense.  In making an investment decision, Purchasers must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved.
 
(c) The Offering is intended to be exempt from registration under the Securities
Act by virtue of Section 4(2) of the Securities Act and the provisions of Rule
506 of Regulation D thereunder, which is in part dependent upon the truth,
completeness and accuracy of the statements made by the Purchaser herein and in
the Purchaser Questionnaire.
 
(d) Notwithstanding the registration obligations provided herein, there can be
no assurance that the Purchaser will be able to sell or dispose of the
Securities.  It is understood that in order not to jeopardize the Offering’s
exempt status under Section 4(2) of the Securities Act and Regulation D, any
transferee may, at a minimum, be required to fulfill the investor suitability
requirements thereunder.
 
(e) The Purchaser acknowledges that the Offering is confidential and non-public
and agrees that all information about the Offering shall be kept in confidence
by the Purchaser until the public announcement of the Offering by the
Company.  The Purchaser acknowledges that the foregoing restrictions on the
Purchaser’s use and disclosure of any such confidential, non-public information
contained in the above-described documents restricts the Purchaser from trading
in the Company’s securities to the extent such trading is on the basis of
material, non-public information of which the Purchaser is aware.  The Company
agrees to issue a press release disclosing the terms of the Offering immediately
upon execution of this Agreement, and the Company will file a Form 8-K along
with any exhibits thereto within one business day after the execution of this
Agreement.  Except for the terms of the transaction documents and the fact that
the Company is considering consummating the transactions contemplated therein,
the Company confirms that neither the Company nor, to its knowledge, any other
person acting on its behalf, has provided any of the Purchasers or their agents
or counsel with any information that constitutes material, non-public
information, and the Company agrees that it will not provide the Purchaser or
its Agent, without its consent, with any information that constitutes material
non-public information for so long as such Purchaser continues to hold any
Securities of the Company.
 
- 17 -

--------------------------------------------------------------------------------


 
(f) The Purchaser agrees that beginning on the date hereof and until the
Offering is publicly announced by the Company (which the Company has agreed to
undertake in accordance with the provisions of Section 10.3 hereof), the
Purchaser will not enter into any Short Sales.  For purposes of the foregoing
sentence, a “Short Sale” by a Purchaser means a sale of Common Stock that is
marked as a short sale and that is executed at a time when such Purchaser has no
equivalent offsetting long position in the Common Stock, exclusive of the
Shares.  For purposes of determining whether a Purchaser has an equivalent
offsetting long position in the Common Stock, all Common Stock that would be
issuable upon exercise in full of all options then held by such Purchaser
(assuming that such options were then fully exercisable, notwithstanding any
provisions to the contrary, and giving effect to any exercise price adjustments
scheduled to take effect in the future) shall be deemed to be held long by such
Purchaser.
 
(g) Certificates evidencing the Securities shall bear any legend as required by
the “blue sky” laws of any applicable state and a restrictive legend in
substantially the following form, until such time as they are not otherwise
required under Section 10.4:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.
 
(h) The Purchaser understands and acknowledges that the Company intends, in
accordance with its certificate of incorporation, bylaws and the General
Corporation Law of Delaware, to call a meeting of its stockholders (the
“Stockholder Meeting”) for the purpose of obtaining approval to increase the
number of authorized shares of Common Stock available for issuance under the
Company’s certificate of incorporation (the “Charter Amendment”). Each Purchaser
shall enter into a voting agreement in substantially the form attached hereto as
Exhibit G (the “Voting Agreement”), pursuant to which such Purchaser will agree
to vote all of shares of Common Stock beneficially owned by such Purchaser in
favor of the Charter Amendment.
 
Section 8
Registration Rights
 
8.1 Certain Definitions.  For purposes of this Section 8, the following terms
shall have the meanings ascribed to them below.
 
(a) “Effectiveness Date” means, with respect to a Registration Statement
required to be filed under Section 8.2, the 90th calendar day following the
Closing; provided, however, that, if the SEC reviews and has written comments to
the filed Registration Statement, then the Effectiveness Date shall be the 120th
calendar day following the Closing Date; provided further, however, that in the
event the Company is notified by the SEC that the Registration Statement will
not be reviewed or is no longer subject to further review and comments, the
Effectiveness Date shall be the fifth business day following the date on which
the Company is so notified if such date precedes the dates required above;
provided further, however, that if the Effectiveness Date falls on a Saturday,
Sunday or other day on which the Commission is not open for business, then the
Effectiveness Date shall be extended to the next day on which the SEC is open
for business.
 
- 18 -

--------------------------------------------------------------------------------


 
(b) “Filing Date” means, with respect to the Registration Statement required to
be filed pursuant to Section 8.2, the 30th calendar day following the Closing
Date; provided, however, that if the Filing Date falls on a Saturday, Sunday or
other day that the SEC is closed for business, the Filing Date shall be extended
to the next business day on which the SEC is open for business.
 
(c) “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the Offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
(d) “Registrable Securities” shall mean any Shares and Warrant Shares issued or
issuable pursuant to the Offering Documents together with any securities issued
or issuable upon any stock split, dividend or other distribution, adjustment,
recapitalization or similar event with respect to the foregoing.
 
(e) “Registration Statement” means the registration statement required to be
filed under this Section 8, including the Prospectus, amendments and supplements
to such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.
 
8.2 Shelf Registration.
 
(a) The Company shall use its best efforts to cause to prepare and file with the
SEC, on or prior to the Filing Date, a Registration Statement covering the
resale of all Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415 under the Securities Act.  The Registration Statement
shall be on Form S-1 (or Form S-3 if such form is then available to the Company)
and shall contain (except if otherwise directed by the Purchasers) a “Plan of
Distribution” substantially in the form attached hereto as Exhibit F.  Each
Purchaser will furnish to the Company, within five (5) days of the Closing, a
completed questionnaire in the form set forth as Exhibit E hereto. Each
Purchaser agrees to promptly update such questionnaire in order to make the
information previously furnished to the Company by such Purchaser not materially
misleading.  The Registration Statement shall register the Registrable
Securities for resale by the holders thereof.
 
- 19 -

--------------------------------------------------------------------------------


 
(b) The Company shall use its best efforts to cause the Registration Statement
to be declared effective by the SEC by the Effectiveness Date, and shall use its
best efforts to keep the Registration Statement continuously effective under the
Securities Act until the date on which all Registrable Securities covered by
such Registration Statement have been sold or may be sold without volume
restrictions pursuant to Rule 144 as determined by counsel to the Company
pursuant to a written opinion letter to such effect, addressed and acceptable to
the Company’s transfer agent and the affected holders but in any event for no
more than two years from the date on which all of the Warrant Shares have been
issued (the “Effectiveness Period”).
 
(c) The Company shall request effectiveness of the Registration Statement (and
any post-effective amendments thereto) within five (5) business days following
the Company’s receipt of notice from the SEC that the Registration Statement
will not be reviewed by the SEC or that the SEC has completed its review of such
Registration Statement and has no further comments.  The Company shall request
effectiveness of the Registration Statement (and any post-effective amendments
thereto) at 5:00 p.m., Eastern time, on the effective date and deliver the
Prospectus (or any supplements thereto), which delivery may be made
electronically, by 9:00 a.m. Eastern time on the business day after such
effective date.
 
(d) Upon the occurrence of any Event (as defined below), as partial relief for
the damages suffered therefrom by the Purchasers (which remedy shall not be
exclusive of any other remedies which are available at law or in equity; and
provided further that the Purchasers shall be entitled to pursue an action for
specific performance of the Company’s obligations under Paragraph (2)(b) above
and any such actions at law, in equity, for specific performance or otherwise
shall not require the Purchaser to post a bond), the Company shall pay to each
Purchaser, as liquidated damages and not as a penalty (it being agreed that it
would not be feasible to ascertain the extent of such damages with precision),
such amounts and at such times as shall be determined pursuant to this Paragraph
(2)(d).  For such purposes, each of the following shall constitute an “Event”:
 
(i) If the Registration Statement is not filed with the SEC on or prior to the
Filing Date (such date is defined herein as the “Filing Default Date”), in which
case the Company shall pay to each Purchaser an amount in cash equal to: (A) one
percent (1.0%) of the aggregate purchase price paid by such Purchaser, on a
pro-rata basis over a 30-day period; and (B) for each successive 30-day period
thereafter or any portion thereof until such Registration Statement is filed,
one percent (1.0%) of the aggregate purchase price paid by such Purchaser, on a
pro-rata basis over a 30-day period, to be paid at the end of each 30-day
period, such liquidated damages not to exceed an amount equal to 10% of the
value of the aggregate purchase price in the aggregate; or
 
(ii) the Registration Statement is not declared effective on or prior to the
Effectiveness Date, in which case the Company shall pay to each Purchaser an
amount in cash equal to: (A) for the first thirty (30) days after such 90th day,
one percent (1.0%) of the aggregate purchase price paid by such Purchaser, on a
pro-rata basis over a 30-day period; and (B) for each successive 30-day period
thereafter until the Registration Statement is deemed effective, one percent
(1.0%) of the aggregate purchase price paid by such Purchaser, on a pro rata
basis over a 30-day period, at the end of each 30-day period; provided, however,
that the Company shall not be required to pay any such liquidated damages under
this subparagraph (ii) in the event the SEC or its staff prevents all of the
Registrable Securities from being included on one Registration Statement and the
Company otherwise complies with the provisions of Section 8.2(e) below.
 
- 20 -

--------------------------------------------------------------------------------


 
                      The payment obligations of the Company under this Section
8.2(d) shall be cumulative, but in no event shall the amount of such liquidated
damages payable pursuant to this Section 8.2(d) exceed an amount equal to 10% of
the aggregate purchase price paid by the Purchasers in the aggregate.  
 
(e) Notwithstanding the registration obligations set forth in this Section 8.2,
in the event the SEC informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415 promulgated under the
Securities Act (“Rule 415”), be registered for resale on a single registration
statement, the Company agrees to promptly (i) inform each of the holders
thereof; (ii) permit counsel of such holders (subject to Section 4, at such
holders expense) to review and participate in discussions regarding the
Company’s response to the SEC regarding the application of Rule 415 to the
Registration Statement, (iii) use its reasonable best efforts to file amendments
to any such Registration Statement as required by the SEC and/or (iv) if
required by the SEC, withdraw such Registration Statement and file a new
registration statement, in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission on Form S-1
or such other form available to register for resale the Registrable
Securities.  In the event the Company amends any such Registration Statement or
files a new registration statement, the Company will use its reasonable best
efforts to file with the SEC, as promptly as allowed by SEC or staff guidance
provided to the Company or to registrants of securities in general, one or more
Registration Statements on Form S-1 or such other form available to register for
resale those Registrable Securities that were not registered for resale on any
such initial Registration Statement, as amended, or any such new registration
statement. Notwithstanding the foregoing, the Company and each Purchaser agree
that in the event of a cutback in accordance with Rule 415, the Registrable
Securities underlying the Deerfield Warrant Redemption Securities shall not be
registered on the initial registration statement until all other Registrable
Securities may be registered.
 
8.3 Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:
 
(a) Use its best efforts to (i) prepare and file with the SEC such amendments,
including post-effective amendments, to the Registration Statement as may be
necessary to keep the Registration Statement continuously effective as to the
Registrable Securities for the Effectiveness Period; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; and (iii)
respond as promptly as reasonably possible, and in any event within ten (10)
trading days, to any comments received from the SEC with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
possible provide true and complete copies of all correspondence from and to the
SEC relating to the Registration Statement.
 
(b) Notify the Purchasers as promptly as reasonably possible, and confirm such
notice in writing no later than one (1) business day thereafter, of any of the
following events:  (i) the SEC notifies the Company whether there will be a
“review” of the Registration Statement; (ii) the SEC comments in writing on the
Registration Statement (in which case the Company shall deliver a copy of such
comments and of all written responses thereto); (iii) the SEC or any other
Federal or state governmental authority in writing requests any amendment or
supplement to the Registration Statement or Prospectus or requests additional
information related thereto; (iv) if the SEC issues any stop order suspending
the effectiveness of the Registration Statement or initiates any action, claim,
suit, investigation or proceeding (a “Proceeding”) for that purpose; (v) the
Company receives notice in writing of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose; or
(vi) the financial statements included in the Registration Statement become
ineligible for inclusion therein or any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to the Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  Notwithstanding the foregoing, the Company shall not include
any material non-public information in any notice provided to any Purchaser
under this Section 8.3(b).
 
- 21 -

--------------------------------------------------------------------------------


 
(c) Use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of the Registration
Statement or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
(d) Deliver to each Purchaser, which delivery may be made electronically, by
9:00 a.m. Eastern time on the business day after the date first available,
without charge, such reasonable number of copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Purchasers may reasonably request.  The Company
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Purchasers in connection with the offering and
sale of the Registrable Securities covered by such Prospectus and any amendment
or supplement thereto.
 
(e) Upon the effectiveness of the Registration Statement, deliver to the
transfer agent of the Common Stock a blanket opinion covering the resale of all
of the Registrable Securities set forth on the Registration Statement. .
 
(f) To the extent required by law, prior to any public offering of Registrable
Securities, use its best efforts to register or qualify or cooperate with the
selling Purchasers in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any Purchaser requests in writing, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by a Registration Statement; provided, however,
that the Company shall not be required for any such purpose to (i) qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not be otherwise required to qualify but for the requirements of this
Section 8.3(f), or (ii) subject itself to taxation.
 
- 22 -

--------------------------------------------------------------------------------


 
(g) Upon the occurrence of any event described in Section 8.3(b)(vi) above, as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the Company may suspend sales pursuant to the
Registration Statement for a period of up to sixty (60) days (unless the holders
of at least a majority of the then-eligible Registrable Securities, consisting
of outstanding shares of Common Stock consent in writing to a longer delay of up
to an additional thirty (30) days) no more than once in any twelve-month period
if the Company furnishes to the holders of the Registrable Securities a
certificate signed by the Company’s Chief Executive Officer stating that in the
good faith judgment of the Company’s Board of Directors, (i) the offering could
reasonably be expected to interfere in any material respect with any
acquisition, corporate reorganization or other material transaction under
consideration by the Company or (ii) there is some other material development
relating to the operations or condition (financial or other) of the Company that
has not been disclosed to the general public and as to which it is in the
Company’s best interests not to disclose such development; provided further,
however, that the Company may not so suspend sales more than once in any
calendar year without the written consent of the holders of at least majority of
the then-eligible Registrable Securities, consisting of outstanding shares of
Common Stock.  Each violation of the Company’s obligation not to suspend sales
pursuant to the Registration Statement longer than permitted pursuant to the
proviso of this Paragraph 8.3(g) shall be deemed an “Event” and for each such
default, Purchaser shall be entitled to the liquidated damages as provided in
Section 8.2(d).
 
(h) Comply with all applicable rules and regulations of the SEC and the
applicable stock exchange in all material respects.
 
(i) Have obtained all necessary blue sky laws permits and qualifications, or
secured exemptions therefrom, required by any state or foreign or other
jurisdiction for the offer and sale of Securities.
 
(j) Use commercially reasonable efforts to regain compliance and list with the
NASDAQ Stock Market to the extent the Company meets the listing requirements
thereof.
 


8.4 Registration Expenses.  The Company shall pay (or reimburse the Purchasers
for) all fees and expenses incident to the performance of or compliance with
this Agreement by the Company, including without limitation (a) all registration
and filing fees and expenses, including without limitation those related to
filings with the SEC, stock exchange and in connection with applicable state
securities or “Blue Sky” laws, (b) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing copies of Prospectuses reasonably requested by the Purchasers), (c)
messenger, telephone and delivery expenses, (d) fees and disbursements of
counsel for the Company and fees and disbursements, up to an aggregate of
$10,000, of a single counsel for all the Purchasers, and (e) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  Notwithstanding the
foregoing, each Purchaser shall pay any and all costs, fees, discounts or
commissions attributable to the sale of its respective Registrable Securities.
 
- 23 -

--------------------------------------------------------------------------------


 
8.5 Indemnification.
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Purchaser, and
each of their officers and directors, partners, members, agents, brokers and
employees of each of them, each Person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling Person, and each underwriter of Registrable Securities, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, settlement costs and expenses, including
without limitation costs of preparation and reasonable attorneys’ fees
(collectively, “Losses”), as incurred, arising out of or relating to any breach
by the Company of any representation, warranty, covenant or agreement contained
in this Agreement or any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or form of prospectus or
in any amendment or supplement thereto, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based upon information
regarding such Purchaser furnished in writing to the Company by such Purchaser
expressly for use therein, or to the extent that such information related to
such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (which
shall, however, be deemed to include disclosure substantially in accordance with
the “Plan of Distribution” attached hereto as Exhibit F), or (ii) in the case of
an occurrence of an event of the type specified in Section 8.3(b) above, the use
by such Purchaser of an outdated or defective Prospectus after the Company has
duly notified such Purchaser in writing that the Prospectus is outdated or
defective and prior to the receipt by such Purchaser of the Advice contemplated
in Section 8.6 below.  The Company shall notify and the Purchasers promptly of
the institution, threat or assertion of any Proceeding of which the Company is
aware in connection with the transactions contemplated by this Agreement.
 
(b) Indemnification by Purchasers.  Each Purchaser shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of or based upon any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus or in any amendment or
supplement thereto, or arising out of or based upon any omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading to the extent, but only to the extent, that such untrue statement
or omission is contained in any information furnished in writing by such
Purchaser to the Company specifically for inclusion in such Registration
Statement or Prospectus or to the extent that (i) such untrue statements or
omissions are based upon information regarding such Purchaser furnished in
writing to the Company by such Purchaser expressly for use therein, or to the
extent that such information related to such Purchaser or such Purchaser’s
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Purchaser expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto (which shall, however, be deemed to include
disclosure substantially in accordance with the “Plan of Distribution” attached
hereto as Exhibit F), or (ii) in the case of an occurrence of an event of the
type specified in Paragraph 8.3(b) above, the use by such Purchaser of an
outdated or defective Prospectus after the Company has notified such Purchaser
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Purchaser of the Advice contemplated in Paragraph 8.6 below.  In no
event shall the liability of any selling Purchaser hereunder be greater in
amount than the dollar amount of the net proceeds received by such Purchaser
upon the sale of the Registrable Securities giving rise to such indemnification
obligation.
 
- 24 -

--------------------------------------------------------------------------------


 
(c) Conduct of Indemnification Proceedings.  If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof, provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that such failure shall have prejudiced the Indemnifying
Party.  An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (iii) the
named parties to any such Proceeding (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party, and such Indemnified
Party shall have been advised by counsel that a conflict of interest is likely
to exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event that the
Indemnifying Party shall be required to pay the fees and expenses of separate
counsel, the Indemnifying Party shall only be required to pay the fees and
expenses of one separate counsel for such Indemnified Party or Parties.  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
affected without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.  All fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) trading days of written notice thereof to
the Indemnifying Party (regardless of whether it is ultimately determined that
an Indemnified Party is not entitled to indemnification hereunder; provided,
that the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
 
- 25 -

--------------------------------------------------------------------------------


 
(d) Contribution.  If a claim for indemnification under Section 8.5(a) or (b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or related to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 8.5(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 8.5(d) was available to such party
in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8.5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provision of this Section 8.5(d), no Purchaser
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the proceeds actually received by such Purchaser from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


8.6 Dispositions.  Each Purchaser agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to the Registration
Statement.  Each Purchaser further agrees that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Section
8.3(b), such Purchaser will discontinue disposition of such Registrable
Securities under the Registration Statement until such Purchaser’s receipt of
the copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 8.3(g), or until it is advised in writing (the “Advice”)
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.  The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.
 
- 26 -

--------------------------------------------------------------------------------


 
8.7 No Piggy-Back on Registrations.  Neither the Company nor any of its security
holders may include securities of the Company in the Registration Statement
other than the Registrable Securities, and the Company shall not after the date
hereof enter into any agreement providing any such right with respect to the
Registration Statement to any of its security holders.
 
8.8 Piggy-Back Registrations.  If at any time during the Effectiveness Period,
other than any suspension period referred to in Section 8.3(g), there is not an
effective Registration Statement covering all of the Registrable Securities and
the Company shall determine to prepare and file with the SEC a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Purchaser written notice of such determination and if, within
fifteen (15) days after receipt of such notice, any such Purchaser shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities not already covered by an effective
Registration Statement such Purchaser requests to be registered.
 
8.9 Rule 144.  Following the date hereof and until such time as all Registrable
Securities have been sold, the Company agrees with each holder of Registrable
Securities to:
 
(a) use its best efforts to comply with the requirements of Rule 144 under the
Securities Act with respect to current public information about the Company;
 
(b) use its best efforts to file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act (at any time it is subject to such reporting requirements); and
 
(c) furnish to any holder of Registrable Securities upon request (i) a written
statement by the Company as to its compliance with the requirements of said Rule
144 and the reporting requirements of the Securities Act and the Exchange Act
(at any time it is subject to such reporting requirements), (ii) a copy of the
most recent annual or quarterly report of the Company, and (iii) such other
reports and documents of the Company as such holder may reasonably request to
avail itself of any similar rule or regulation of the SEC allowing it to sell
any such securities without registration.
 
- 27 -

--------------------------------------------------------------------------------


 
Section 9
Covenants of the Company
 
9.1 Restrictions on Sales and Issuance of Common Stock.  Except with the consent
of the Purchasers of a majority of the Securities under this Agreement then
outstanding, the Company hereby agrees that, for a period until the later of (i)
ninety (90) days after the Closing Date or (ii) ninety (90) days after the
earlier of (A) the effectiveness of the Registration Statement registering all
of the Registrable Securities, or (B) the date upon which all of the Shares
issued under this Agreement may be sold in compliance with the requirements of
Rule 144 (such later date, referred to herein as the “Resale Date”), it shall
not issue or sell any Common Stock, any warrants or other rights to acquire
Common Stock or any other securities that are convertible into Common Stock,
with the exception of issuances or sales pursuant to the exercise of an option,
warrant or other right to acquire Common Stock outstanding as of the date of
this Agreement or the grant of any Common Stock, option, or other right to
acquire Common Stock to any employee, director or consultant to the Company
pursuant to the Company’s stock plan, subject to Section 9.4 below.
 
9.2 Registration Requirements; Disclosure.  
 
(a) Until the later of (i) one hundred eighty (180) days following the Closing
or (ii) ninety (90) days following the Resale Date, the Company shall not cause
any registration statement to become effective, other than the Registration
Statement contemplated hereby, any registration statement related to securities
issued or to be issued pursuant to any option or other plan for the benefit of
the Company’s employees, officers, directors or consultants, or any registration
statement filed on Form S-4 relating to securities issued in connection with a
merger or other acquisition; provided, however, that nothing herein shall
prohibit the Company from maintaining the effectiveness of any currently
outstanding  registration statement filed by the Company under the Securities
Act, including, without limitation, the filing of post-effective amendments to
such registration statements.
 
(b) Not later than 8:30 a.m. Eastern time on the business day following the date
this Agreement is entered into, the Company shall make a public announcement of
the execution of this Agreement by filing with the SEC a Current Report on Form
8-K and issuing a press release.
 
(c) Not later than 8:30 a.m. Eastern time on the business day following the
Closing, the Company shall make a public announcement of the Closing of the
Offering by filing with the SEC a Current Report on Form 8-K and issuing a press
release.
 
9.3 Conduct of Business by the Company.  From the date hereof until the later of
the Closing or the Resale Date, the Company shall, and shall cause its
subsidiaries to, conduct its and their business in the ordinary course and use
reasonable best efforts to preserve intact their business organizations and
relationships with third parties and to keep available the services of their
present officers and employees and preserve their relationships with customers,
suppliers, distributors, licensors, licensees and others having business
dealings with the Company or its subsidiaries; provided, however, that nothing
herein shall be construed to prohibit the Company modifying the terms of or
terminating its agreements or business relationships entered into in the
ordinary course of its business.  Without limiting the generality of the
foregoing, except as expressly otherwise provided in this Agreement, and except
with the consent of the Purchasers of a majority of the Securities under this
Agreement then outstanding, from the date hereof until the Closing, the Company
shall not, and shall cause its subsidiaries not to, directly or indirectly:
 
- 28 -

--------------------------------------------------------------------------------


 
(a) declare or pay any dividends on or make other distributions in respect of
any of its capital stock (except for dividends by any direct or indirect
wholly-owned subsidiary of the Company to its parent), (ii) split, combine or
reclassify any of its capital stock or (iii) repurchase, redeem or otherwise
acquire any shares of capital stock of the Company or any of its subsidiaries or
any other securities thereof or any rights, warrants or options to acquire any
such shares or other securities;
 
(b) other than any Permitted Issuance, issue, deliver, sell, pledge or encumber,
or authorize or propose the issuance, delivery, sale, pledge or Encumbrance of,
any shares of its capital stock or any other security or interest therein other
than the issuance of shares of Common Stock upon the exercise of options under
the Company’s 2003 Stock Option Plan, 2004 Stock Incentive Plan, and the 2006
Employee Stock Purchase Plan (collectively the “Company Option Plans”)
outstanding on the date of this Agreement and in accordance with the existing
terms of such Company Option Plans;
 
(c) other than any Permitted Issuance, grant or authorize or propose any grant
of any options, stock appreciation rights, phantom rights, profit participation
rights or other rights to acquire securities or accelerate, amend or change the
period of exercisability or vesting of options or other rights (including the
exercise price thereof) granted under its unit or stock plans or authorize cash
payments in exchange for any options or other rights granted under any of such
plans;
 
(d) alter or amend or propose to alter or amend its certificate of incorporation
and bylaws and the certificate of incorporation and bylaws (or corresponding
organizational documents) of each of its subsidiaries (collectively, the
“Charter Documents”), other than the Charter Amendment or as otherwise
contemplated by the this Agreement;
 
(e) except in connection with ordinary course treasury or cash management
functions, acquire or agree to acquire, by purchase, merger, consolidation or
otherwise, any material assets (including securities), acquire any capital stock
or equity interests of any corporation, partnership, association or other
business organization or division thereof or engage in any similar transaction
or make any loans, advances or capital contributions to, or investments in, any
person other than an existing subsidiary;
 
(f) sell, lease, license, encumber or otherwise dispose of any fixed assets
material to the Company’s business or any interest therein, other than in the
ordinary course, or take any action to adopt or implement a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring or other
reorganization;
 
(g) make or agree to make any capital expenditures in excess of what was set
forth in the Company’s budget provided to the Purchasers as of the date of this
Agreement other than immaterial expenditures in the ordinary course of business;
 
- 29 -

--------------------------------------------------------------------------------


 
(h) pay, discharge, settle or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge, settlement or satisfaction, in the ordinary course of
business or in accordance with their terms, of such claims, liabilities or
obligations;
 
(i) sell, assign, license, lease, sublease, mortgage, pledge or otherwise
encumber or dispose of any Company intellectual property material to the
Company’s business, or enter into any other agreement regarding the foregoing,
except among the Company and its subsidiaries;
 
(j) take any action (or fail to take any action) that could reasonably be
expected to result in the loss, lapse or abandonment of any Company intellectual
property owned by or under the control of the Company or its subsidiaries and
material to its business (other than (i) copyrights and patents expiring at the
end of their natural term and (ii) abandonment or permitted lapse of any other
Company intellectual property (other than patents) for which the Company
determines in its reasonable business judgment that the cost of maintaining such
Company intellectual property would outweigh the benefits);
 
(k) make any change in its accounting methods, principles or practices other
than in a manner required by United States generally accepted accounting
principles, change any fiscal year or annual accounting period;
 
(l) assume, incur or guarantee any material (A) indebtedness for borrowed money,
(B) obligations evidenced by bonds, debentures, notes or other similar
instruments, (C) obligations to pay the deferred purchase price of property or
services, except trade accounts payable and other current liabilities arising in
the ordinary course of business, (D) obligations as lessee under capitalized
leases, other than in the ordinary course of business, (E) indebtedness created
or arising under any conditional sale or other title retention agreement with
respect to acquired property, (F) obligations, contingent or otherwise, under
acceptance credit, letters of credit or similar facilities, and (G) guaranty of
any of the foregoing (collectively, “Indebtedness”) (other than endorsements for
collection in the ordinary course of business), except for draws under the
Company’s existing line(s) of credit in the ordinary course of business, (ii)
modify the terms of any existing Indebtedness or (iii) repay any existing
Indebtedness in advance of its maturity date; mortgage, pledge or permit to
become subject to any encumbrance any properties or assets of the Company or any
of its subsidiaries, other than in the ordinary course of business or in
connection with the incurrence of Indebtedness permitted hereunder;
 
(m) other than travel loans or advances in the ordinary course of business or
other than to a direct or indirect wholly owned subsidiary of the Company, make
any loans, advances or capital contributions to, or investments in, any other
person;
 
(n) (i) amend, modify or terminate, or waive, any material term of any Material
Agreement or waive, release or assign any material rights under any Material
Agreement, except in the ordinary course of the Company’s business consistent
with past practices or (ii) enter into any contract not in the ordinary course
of the Company’s business which, if entered into prior to the date hereof, would
have been required to be set forth in the Company Disclosure Schedule; provided,
however, that notwithstanding anything to the contrary contained herein,
following approval of the Charter Amendment, the Company shall be permitted to
amend the Company Option Plans in order to increase the number of shares of
Common Stock available for issuance under each such plan to an amount not to
exceed the number of shares of Common Stock that were available for issuance
under each such plan as of September 30, 2009; or
 
- 30 -

--------------------------------------------------------------------------------


 
(o) authorize any of, or commit or agree to take any of, the foregoing actions
or any action that would result in a breach of any representation or warranty of
the Company contained in Section 3 of this Agreement as of the date when made or
as of any future date or would result in any of the conditions to Closing not
being satisfied or in a material delay in the satisfaction of such conditions.
 
For purposes hereof, the term “Permitted Issuance” shall mean (i) shares of
Common Stock or other equity incentives authorized for issuance under the
Company Option Plans, including, without limitation, options to purchase Common
Stock issued to employees, directors or consultants of the Company; (ii) shares
of Common Stock issued by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock that is otherwise permitted; (iii) shares
of Common Stock issued upon exercise of any currently outstanding option,
warrant or other right to acquire Common Stock; (iv) shares of Common Stock or
options, warrants or other rights to acquire Common Stock issued to researchers,
collaborators, suppliers or other third party service providers in connection
with the provision of goods or services pursuant to transactions approved by the
Board of Directors of the Corporation.
 
9.4 No Solicitation.
 
(a) The Company agrees that from the date hereof through the Closing, (i) it and
its subsidiaries shall not, and (ii) it shall cause its and its subsidiaries’
Representatives to not, directly or indirectly, (x) solicit, initiate, seek,
facilitate or encourage (including by way of providing information) the
submission of any Proposal or any inquiries, proposals or offers that reasonably
may be expected to lead to, any Proposal or (y) engage in any discussions or
negotiations with respect thereto or otherwise cooperate with or assist or
participate in, or facilitate any such inquiries, proposals, discussions or
negotiations, or provide any confidential information relating to a
Proposal.  The Company shall, and shall direct each of its subsidiaries and each
Representative to immediately cease any discussions, negotiations, or
communications with any party with respect to any Proposal and use commercially
reasonable efforts to obtain the return from all such persons or cause the
destruction of all copies of confidential information previously provided to
such parties by the Company, its subsidiaries or its officers, directors,
employees, agents, counsel, accountants, financial advisors and other
representatives (collectively known as “Representatives”).  
 
(b) For purposes of this Agreement, “Proposal” means (other than the
transactions expressly provided for in this Agreement) any new issuance of
securities or capital stock of the Company, other than a Permitted
Issuance.  However, nothing in this Section 9.4 shall be construed to prohibit
the Company from conducting meetings with stockholders or potential investors,
presenting at investor or industry conferences or otherwise engage in activity
that is consistent with its past investor relations activities.
 
- 31 -

--------------------------------------------------------------------------------


 
9.5 Notification of Certain Matters.  The Company shall give prompt notice to
Purchaser of any fact, event or circumstance known to it that (a) individually
or taken together with all other facts, events and circumstances known to it,
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (b) would cause or constitute a breach of
any of its representations, warranties, covenants or agreements contained
herein, (c) the failure of any condition precedent to Purchaser’s obligations,
(d) any notice or other communication from any third party alleging that the
consent of such third party is or may be required in connection with the
transactions contemplated by this Agreement, (e) any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement, or (f) any actions, suits or
proceedings, claims, arbitration, litigation or investigations commenced
relating to the Company or any of its subsidiaries that, if pending on the date
of this Agreement, would have been required to have been disclosed pursuant to
Section 3.24; provided, however, that (i) the delivery of any notice pursuant to
this Section 9.6 shall not limit or otherwise affect any remedies available to
Purchaser or prevent or cure any misrepresentations, breach of warranty or
breach of covenant, and (ii) disclosure by the Company shall not be deemed to
amend or supplement the Company Disclosure Schedule or constitute an exception
to any representation or warranty.  Each Purchaser understands and acknowledges
that a notice delivered by the Company pursuant to this Section 9.5 may contain
material, non-public information concerning the Company and, notwithstanding
anything to the contrary contained in this Agreement, each Purchaser agrees to
hold the information contained in such notice in confidence for as long as such
information remains non-public and understands that its receipt and possession
of such information may preclude the Purchaser from trading in the Company’s
Securities.  Under no circumstances shall a breach of this Section 9.6 cause the
conditions set forth in Section 5.1 not to be satisfied.
 
9.6 Expenses.  The Company shall pay Lead Investor (as defined on Exhibit A) an
amount not to exceed $50,000 for its out-of-pocket legal expenses incurred in
connection with the transaction contemplated hereby, including the review of the
Registration Statement, payable whether or not a Closing is effected and if the
Closing is effected, such expenses shall be paid at the Closing. Such expenses
may be withheld from the proceeds otherwise payable to the Company at the
Closing.
 
9.7 Use of Proceeds.  The Company shall use the net proceeds from the Offering
only for the development and commercialization of Marqibo for the ongoing Phase
II study in adult patients with Philadelphia chromosome-negative acute
lymphoblastic leukemia (“ALL”) in the second relapse or who have failed two
prior lines of therapy or a randomized confirmatory phase III study for Marqibo
in Adult ALL or all the necessary regulatory and clinical development of Marqibo
for the latter indication.  The net proceeds shall not be for the clinical or
regulatory development of Menadione.
 
Section 10
Restrictions on Transferability of Shares and Warrants: Compliance With
Securities Act
 
10.1 Securities Law Transfer Restrictions.  No Purchaser shall sell, assign,
pledge, transfer or otherwise dispose of or encumber any of the Securities,
except (i) pursuant to an effective registration statement under the Securities
Act, provided that, the Company will have a blanket opinion on file with the
transfer agent or (ii) pursuant to an available exemption from registration
under the Securities Act and applicable state securities law.  Any transfer or
purported transfer of the Securities in violation of this Section 10.1 shall be
voidable by the Company.  The Company shall not register any transfer of the
Securities in violation of this Section 10.1.  The Company may, and may instruct
any transfer agent for the Company, to place such stop transfer orders as may be
required on the transfer books of the Company in order to ensure compliance with
the provisions of this Section 10.1.
 
- 32 -

--------------------------------------------------------------------------------


 
10.2 Transfer of Shares After Registration.  Each Purchaser hereby covenants
with the Company not to make any sale of the Securities except either (i) in
accordance with the Registration Statement, in which case such Purchaser
covenants to comply with the requirement of delivering a current prospectus, or
(ii) pursuant to an available exemption from registration under the Securities
Act and applicable state securities laws.
 
10.3 Purchaser Information.  Each Purchaser covenants that it will promptly
notify the Company of any changes in the information set forth in the
Registration Statement regarding such Purchaser or such Purchaser’s Plan of
Distribution and of any sale of Shares or Warrant Shares by such Purchaser.
 
10.4 Restrictive Legend.  
 
(a) Certificates evidencing the Shares and the Warrant Shares shall not be
required to contain a restrictive legend or any other legend: (i) upon the
effective date of the Registration Statement; or (ii) if such Shares or Warrant
Shares are eligible for sale under Rule 144 without limitation as to volume; or
(iii) following any sale of such Shares or Warrant Shares pursuant to Rule 144
or have been sold pursuant to the Registration Statement; or (iv) such legend is
not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the Staff of the
Securities and Exchange Commission).  Notwithstanding the foregoing, following
the effective date of the Registration Statement, the legend set forth above
may, at the request of the Purchaser, be removed from the certificates
evidencing such Shares and Warrant Shares (prior to the resale thereof and even
if the Shares or Warrant Shares are not being sold), and the Company will
rescind any stop transfer orders with respect to such shares given to the
Company’s transfer agent.  The Purchaser hereby represents and covenants to the
Company that the Purchaser will sell such shares only pursuant to and in the
manner contemplated by the Registration Statement, including the Plan of
Distribution section contained therein, and otherwise in compliance with the
Securities Act, including the prospectus delivery requirements of such act. The
Purchaser agrees to furnish the Company’s legal counsel with a certification
consistent with the foregoing representations and undertakings, as such counsel
reasonably requires in order to support the blanket legal opinion to the
Company’s transfer agent allowing for removal of such legends. Subject to the
foregoing, at such time and to the extent a legend is no longer required for the
Shares or Warrant Shares, the Company will use its best efforts to no later than
three (3) trading days (the “Legend Removal Date”) following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such Shares or Warrant Shares, deliver or cause to be
delivered, at the option of each Purchaser, (i) a certificate representing such
Shares or Warrant Shares that is free from the foregoing legend, or (ii) the
Company shall cause certificates for the Shares or Warrant Shares purchased
hereunder to be transmitted by the transfer agent of the Company to the
Purchaser by crediting the account of the Purchaser’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission system.
 
- 33 -

--------------------------------------------------------------------------------


 
(b) In addition to such Purchaser’s other available remedies, the Company shall
pay to a Purchaser, in cash, as liquidated damages and not as a penalty, for
each Share or Warrant Share delivered for removal of the restrictive legend, the
difference between the closing price of the Common Stock on the date such
Securities are submitted to the Company or to the Company’s transfer agent and
the closing price on the date the Securities are actually delivered, for each
business day following the Legend Removal Date until such certificate is
delivered without a legend.  Nothing herein shall limit such Purchaser’s right
to pursue actual damages for the Company’s failure to deliver certificates
representing any Securities as required by the transactions contemplated by this
Agreement, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
Section 11
Miscellaneous
 
11.1 Notices, etc.  Any notice or other document required or permitted to be
given or delivered to the Purchasers shall be in writing and sent (a) by fax if
the sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid) or (b)
by an internationally recognized overnight delivery service (with charges
prepaid):
 
(a) if to the Company, at:
 
Hana Biosciences, Inc.
7000 Shoreline Court, Suite 370
South San Francisco, CA  94080
Fax No.: (650) 228-2754
Attention: Chief Executive Officer
 

 
or such other address as it shall have specified to the Purchaser in writing,
with a copy (which shall not constitute notice) to:

 
Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN  55402
Fax No.: (612) 492-7077
Attention: Christopher J. Melsha, Esq.
 
(b) if to the Purchaser (except Deerfield), at its address set forth on the
signature page to this Agreement, or such other address as it shall have
specified to the Company in writing, with a copy to:
 
Morgan Lewis & Bockius, LLP
502 Carnegie Center
Princeton, New Jersey 08540
Tel No. 609.919.6633
Fax No. 609.919.6701
Attention Emilio Ragosa, Esq.
 
- 34 -

--------------------------------------------------------------------------------




(c) if to Deerfield, to:
 
c/o Deerfield Management
780 Third Avenue, 37th Floor
New York, New York  10017
Fax No. (212) 573-8111
Attention:  James E. Flynn


Or at such other address as it shall have specified to the Company in writing,
with a copy (which shall not constitute notice) to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Fax No.: (212) 894-5877
Attention: Mark I. Fisher, Esq.


11.2 Waiver.  Failure of the Company to exercise any right or remedy under this
Agreement or any other agreement between the Company and the Purchaser, or
otherwise, or delay by the Company in exercising such right or remedy, will not
operate as a waiver thereof.  No waiver by the Company will be effective unless
and until it is in writing and signed by the Company.
 
11.3 Governing Law.  This Agreement shall be enforced, governed and construed in
all respects in accordance with the laws of the State of New York, as such laws
are applied by the New York courts to agreements entered into and to be
performed in New York by and between residents of New York, and shall be binding
upon the Purchaser, the Purchaser’s heirs, estate, legal representatives,
successors and assigns and shall inure to the benefit of the Company, its
successors and assigns.  
 
11.4 Severability of this Agreement.  If any provision of this Agreement is held
to be invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed modified to conform with such statute or rule of
law.  Any provision hereof that may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provisions hereof.
 
11.5 Remedies.  The parties understand and agree that, unless provided otherwise
herein, money damages would not be a sufficient remedy for any breach of the
Agreement by the Company or the Purchaser and that the party against which such
breach is committed shall be entitled to equitable relief, including injunction
and specific performance, as a remedy for any such breach.  Such remedies shall
not, unless provided otherwise herein, be deemed to be the exclusive remedies
for a breach by either party of the Agreement but shall be in addition to all
other remedies available at law or equity to the party against which such breach
is committed.  In addition to the foregoing, the Company hereby agrees to
reimburse the Purchaser for legal expenses incurred in connection with the
enforcement of this Agreement.
 
- 35 -

--------------------------------------------------------------------------------


 
11.6 Obligations of the Purchaser.  The obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser hereunder, except as may result from the
actions of any such Purchaser other than through the execution hereof.  Nothing
contained herein solely by virtue of being contained herein shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any similar entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby.
 
11.7 Amendments.  Except as otherwise provided herein, this Agreement may be
amended, and compliance with any provision of this Agreement may be omitted or
waived, only by the written agreement of the Company and the Purchasers (or
their permitted transferees) holding at least a majority of the Securities then
held by the Purchasers.  
 
11.8 Counterparts.  This Agreement may be executed in any number of
counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement.  Facsimile transmission of execution copies or signature pages for
this Agreement shall be legal, valid and binding execution and delivery for all
purposes.
 
11.9 Entire Agreement.  This Agreement, together with the agreements and
documents executed and delivered in connection with this Agreement, constitutes
the entire agreement between the parties hereto with respect to the subject
matter hereof.  Nothing in this Agreement shall create or be deemed to create
any rights in any person or entity not a party to this Agreement, except for the
holders of Registrable Securities.
 
Section 12
Signature
 
The signature page of this Agreement is contained as part of the applicable
subscription package, entitled “Signature Page.”
 
 
* * * * * * *
 
- 36 -

--------------------------------------------------------------------------------


 
SIGNATURE PAGE
 
The Purchaser hereby subscribes for such number of Shares as shall equal the
Subscription Amount as set forth below, divided by the Offering Price, and shall
also receive a Warrant to purchase such number of shares of Common Stock
calculated as set forth in this Agreement, and agrees to be bound by the terms
and conditions of this Agreement.
 
PURCHASER
 
1.
Dated: October _____, 2009

 
2.
Total Subscription Amount:  $__________

 
         
 
     
Signature of Subscriber
 
Signature of Joint Purchaser
(and title, if applicable)
(if any)

 
      
 
          
Taxpayer Identification or Social
 
Taxpayer Identification or Social
Security Number
 
Security Number of Joint Purchaser (if any)

 

               Name (please print as name will appear on stock certificate)

 

                   
Number and Street
 




                  
City, State
Zip Code
 



 
ACCEPTED BY:
 
Hana Biosciences, Inc.
 
By:
                       
Name:
   
Title:
 

 
Dated: October ____, 2009
 

--------------------------------------------------------------------------------


 